Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA




     UNITED STATES OF AMERICA                                       CASE NO.19-cr-20104

                        Plaintiff,
        v.

     RAFAEL PIMENTEL
                 Defendant,
                                      _________      /


                    DEFENDANT’S MOTION FOR RELEASE BASED ON
                  COMPASSIONATE RELIEF AND MEMORANDUM OF LAW



                  COMES NOW, the Defendant, through undersigned counsel and petitions

     This Court to release the defendant from custody and states as grounds thereof the

     following:

                  The United States of America is in the midst of an unprecedented

        pandemic. COVID-19 has paralyzed the entire world. The disease has spread

        exponentially, shutting down life as we know it, including schools, jobs, and

        professional sports seasons. There is no approved cure, treatment, or vaccine to

        prevent it. People with pre-existing medical conditions, like Mr. Pimentel, face a

        particularly high risk of dying or suffering severe health effects should they

        contract the disease. The Center for Disease Control (CDC) has set out numerous

        pre-existing conditions that coupled with a contraction of the COVID-19 virus

        produce an immensely high mortality rate.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 2 of 28




        have mortality rates that are more than twice as high as overall mortality rates. It

        should be noted, COVID-19 is a respiratory virus that directly impacts the lungs

        and respiratory system. A medical doctor trained in this specific area has

        evaluated Mr. Pimentel medical situation and furnished an opinion analyzing Mr.

        Pimentel specific medical situation.

               The alarming statistics expressing the risk factors of the virus were

        focused on non-prison population. This becomes even more concerning when

        considering the prison population presents a tinderbox for infectious diseases. The

        question whether the government can protect inmates from COVID-19 is being

        answered every day, as outbreaks appear in new facilities. Various inmates have

        tested positive already and some have even passed away while being in federal

        custody. Based on the sheer numbers and small space of the prisons, it is just not

        possible to protect predisposed inmates adequately.

               Because Mr. Pimentel is in a Federal Prison it is very difficult to receive

        accurate information about the number of infected individuals in that facility.

        Many individuals have gotten very sick recently and at least one staff member has

        been infected.

        (See Exhibit A – Memo from Warden Friend Regarding COVID-19 Case)


        I.     LEGAL AUTHORITY


               A.  MR. PIMENTEL CLEARLY MEETS THE LEGAL
               REQUIREMENTS FOR COMPASSIONATE RELEASE

        The First Step Act effected a sea of change in compassionate release for federal

        inmates. For the first time, Congress gave federal courts jurisdiction over this
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 3 of 28




        matter only after concluding, based on statistics and decades of disappointment,

        that BOP was not adequately addressing the problem and the need for alternatives

        to incarceration for elderly and sick inmates. This is an unsurprising outcome

        given the elimination of parole in 1984.

               One of Congress’s initial goals in passing the Comprehensive Crime

        Control Act of 1984 was to abolish federal parole and create a “completely

        restructured guidelines sentencing system.” S. Rep. No. 98-225, at 52, 53, n.196

        (1983). Yet, recognizing that parole historically played a key role in responding to

        changed circumstances, the Senate Committee stressed how some individual cases

        may still warrant a second look at resentencing, including “cases of severe illness,

        cases in which other extraordinary and compelling circumstances justify a

        reduction of an unusually long sentence.” Id. at 55. Rather than having the parole

        commission review every federal sentence focused only on an offender’s

        rehabilitation, Congress decided that 18 U.S.C. § 3582(c) could and would enable

        courts to decide, in individual cases, if “there is justification for reducing a term

        of imprisonment.” Id. at 56.

               Congress intended for the situations listed in 18 U.S.C. § 3582(c) to act as

        “safety valves for modification of sentences” to enable sentence reductions when

        justified by various factors that previously could have been addressed through the

        (now abolished) parole system. Id. at 121. This safety valve would “assure the

        availability of specific review and reduction to a term of imprisonment for

        ‘extraordinary and compelling reasons’ . . ..” Id. (alterations added). Noting that

        this approach would keep “the sentencing power in the judiciary where it
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 4 of 28




        belongs,” rather than with the U.S. Parole Commission, the statute permitted

        “later review of sentences in particularly compelling situations.” Id.

               B.      STATUTE

               18 U.S.C. § 3582(c) provides in part that “the court . . . upon

        motion of the defendant after the defendant has fully exhausted all

        administrative rights to appeal a failure of the Bureau of Prison to bring a

        motion on the defendant’s behalf or the lapse of 30 days from receipt of

        such a request by the warden of the defendant’s facility, whichever is

        earlier, may reduce the term of imprisonment. In the case of Mr. Pimentel,

        the Warden failed to respond to counsel’s initial request approximately 60

        days ago. If it finds that extraordinary and compelling reasons warrant

        such a reduction” and if “such reduction is consistent with applicable

        policy statements issued by the Sentencing Commission.” 18 U.S.C. §

        3582(c)(1)(A)(i).

               C.      EXTRAORIDNARY AND COMPELLING REASONS

               18 U.S.C. § 3852(c)(1)(A)(i) allows a court to reduce an inmate’s sentence

        if the court finds that (1) “extraordinary and compelling reasons” warrant a

        reduction, (2) the reduction would be “consistent with any applicable policy

        statements issued by the Sentencing Commission,” and (3) the applicable

        sentencing factors under § 3553(a) warrant a reduction.

               Congress has not defined the term “extraordinary and compelling,” but the

        Sentencing Commission (“Commission”) has issued a policy statement defining

        the term. The policy statement lists three specific examples of “extraordinary and
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 5 of 28




        compelling reasons,” none of which apply to Mr. Pimentel U.S.S.G. § 1B1.13

        cmt. n.1(A)-(C). It also provides a fourth “catchall” provision if the Director of

        the Bureau of Prisons determines that “there exists in the defendant’s case an

        extraordinary and compelling reason other than, or in combination with, the

        reasons described.” Id. § 1B1.13, cmt. n.1(D). Mr. Mr. Pimentel argues that, in

        light of the First Step Act, the Court is no longer bound by the policy statement.

            Therefore, he argues, the Court can and should exercise its discretion to

        determine that “extraordinary and compelling reasons” exist for his release. The

        government may argue that Mr. Pimentel does not meet any of the enumerated

        criteria in the policy statement, and that the Court cannot independently assess

        whether other extraordinary and compelling reasons exist that warrant a sentence

        reduction.

                It is concluded that (1) the Court may independently assess whether

        “extraordinary and compelling reasons” exist; (2) the COVID-19 pandemic—in

        combination with Mr. Pimentel underlying health conditions and rehabilitation—

        constitute “extraordinary and compelling reasons” that warrant a reduction; (3)

        Mr. Pimentel is not a danger to his community; and (4) the factors under §

        3553(a) favor reducing Mr. Pimentel sentence. Therefore, I will ask that this

        Honorable Court grant the motion.

        1. The Court May Decide Whether “Extraordinary and Compelling Reasons”
           Exist

                Federal courts may reduce a prisoner’s sentence under the circumstances

     Outlined in 18 U.S.C. § 3852(c). Under § 3852(c)(1)(A)(i), a court may reduce a

     prisoner’s sentence “if it finds that” (1) “extraordinary and compelling reasons warrant
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 6 of 28




     such a reduction” and

        (2) the reduction is “consistent with applicable policy statements issued by the

        Sentencing Commission.” Prior to 2018 only the Director of the Bureau of

        Prisons (“BOP”) could file these kinds of “compassionate-release motions.”

        United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).

               The BOP rarely did so. The BOP was first authorized to file

        compassionate-release motions in 1984. From 1984 to 2013, an average of only

        24 inmates were released each year through BOP-filed motions. Hearing on

        Compassionate Release and the Conditions of Supervision Before the U.S.

        Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector

        General, Dep’t of Justice). According to a 2013 report from the Office of the

        Inspector General, these low numbers resulted, in part, because the BOP’s

        “compassionate release program had been poorly managed and implemented

        inconsistently, . . . resulting in eligible inmates . . . not being considered for

        release, and terminally ill inmates dying before their requests were decided.” Id.

        The report also found that the BOP “did not have clear standards as to when

        compassionate release is warranted and . . . BOP staff therefore had varied and

        inconsistent understandings of the circumstances that warrant consideration for

        compassionate release.” Id.

               Against this backdrop, Congress passed and President Trump signed the

        First Step Act in 2018, a landmark piece of criminal-justice reform legislation that

        “amend[ed] numerous portions of the U.S. Code to promote rehabilitation of
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 7 of 28




        prisoners and unwind decades of mass incarceration.” Brown, 411 F. Supp. 3d at

        448 (citing Cong. Research Serv., R45558, The First Step Act of 2018: An

        Overview 1 (2019)). In an effort to improve and increase the use of the

        compassionate-release process, the First Step Act amended § 3852(c)(1)(A) to

        allow prisoners to directly petition courts for compassionate release, removing the

        BOP’s exclusive “gatekeeper” role.

                Congress made this change in § 603(b) of the First Step Act. Section

        603(b)’s purpose is enshrined in its title: “Increasing the Use and Transparency of

        Compassionate Release.” Section 603(b) was initially a standalone bill that

        “explicitly sought to ‘improve the compassionate release process of the Bureau of

        Prisons.’” Brown, 411 F. Supp. 3d at 451 (quoting Granting Release and

        Compassion Effectively Act of 2018, S. 2471, 115th Cong. (2018).

                The amendment to § 3852(c)(1)(A) provided prisoners with two direct routes

        to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s

        decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the

        receipt . . . of such a request” by the warden of the defendant’s facility, “whichever is

        earlier.” 18 U.S.C. § 3852(c)(1)(A). These changes gave the “district judge . . . the

        ability to grant a prisoner’s motion for compassionate release even in the face of BOP

        opposition or its failure to respond to the prisoner’s compassionate release request in

        a timely manner.” United States v. Young, 2020 WL 1047815, at *5 (M.D. Tenn. Mar.

        3, 2020). The substantive criteria of § 3582(c)(1)(A)(i) remained the same.


                Congress never defined the term “extraordinary and compelling reasons,”

        except to state that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. §
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 8 of 28




        994(t). Rather, Congress directed the Sentencing Commission to define the term.

        Id. The Commission did so prior to the passage of the First Step Act but has not

        since updated the policy statement. See U.S.S.G. §1B1.13 cmt. n.1(A)-(D). In

        subsections (A)-(C) of an Application Note to U.S.S.G. §1B1.13, the Commission

        enumerated three specific “reasons” that qualify as “extraordinary and

        compelling”: (A) terminal illness diagnoses or serious medical, physical or mental

        impairments from which a defendant is unlikely to recover, and which

        “substantially diminish” the defendant’s capacity for self-care in prison; (B)

        aging-related health decline where a defendant is over 65 years old and has served

        at least ten years or 75% of her sentence; or (C) two family related circumstances:

        (i) death/ incapacitation of the only caregiver for the inmate’s children or (ii)

        incapacitation of an inmate’s spouse, if the inmate is the spouse’s only caregiver.

        See id. cmt. n.1(A)-(C). The policy statement also added a catchall provision that

        gave the Director of the BOP the authority to determine if “there exists in the

        defendant’s case an extraordinary and compelling reason other than, or in

        combination with” the other three categories. Id. cmt. n.1(D).

                Thus, implicitly recognizing that it is impossible to package all

        “extraordinary and compelling” circumstances into three neat boxes, the

        Commission made subsections (A)-(C) non-exclusive by creating a catchall that

        recognized that other “compelling reasons” could exist. See United States v.

        Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that §1B1.13

        never “suggests that [its] list [of criteria] is exclusive”); United States v. Beck, ---

        F. Supp. 3d ----, 2019 WL 2716505, at *8
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 9 of 28




        (M.D.N.C. June 28, 2019)
        (“Read as a whole, the application notes suggest a flexible approach . . . [and]

        recognize that the examples listed in the application note do not capture all

        extraordinary and compelling circumstances.”).

               The Commission has not updated its policy statement to account for the

        changes imposed by the First Step Act,8 and the policy statement is now clearly

        outdated. The very first sentence of §1B1.13 constrains the entire policy statement

        to motions filed solely by the BOP. And an Application Note also explicitly

        confines the policy statement to such motions. See U.S.S.G. §1B1.13 (“Upon

        motion of the Director of the [BOP] . . . the court may reduce a term of

        imprisonment . . . .”); id. at cmt n.4 (“A reduction under this policy statement may

        be granted only upon motion by the Director of the [BOP].”); see also Brown at

        449 (describing the old policy statement as “outdated,” adding that the

        Commission “has not made the policy statement for the old [statutory] regime

        applicable to the new one.”); United States v. Ebbers, --- F. Supp. 3d ----, 2020

        WL 91399, at *4 (S.D.N.Y. 2020) (describing the old policy statement as “at least

        partly anachronistic”).

               Accordingly, a majority of district courts have concluded that the “old

        policy statement provides helpful guidance, [but] . . . does not constrain [a

        court’s] independent assessment of whether ‘extraordinary and compelling

        reasons’ warrant a sentence reduction under § 3852(c)(1)(A).” United States v.

        Beck, --- F. Supp. 3d ---- , No. 13-cr-186-6, 2019 WL 2716505, at *6 (M.D.N.C.

        June 28, 2019); see also Brown, 411 F. Supp. 3d at 451 (“[T]he most natural

        reading of the amended § 3582(c) . . . is that the district court assumes the same
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 10 of 28




        discretion as the BOP Director when it considers a compassionate release motion

        properly before it.”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July

        11, 2019) (“[D]eference to the BOP no longer makes sense now that the First Step

        Act has reduced the BOP’s role.”); United States v. Redd, 2020 WL 1248493, at

        *7 (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory language, which

        requires a [catchall] determination by the BOP Director, is, in substance, part and

        parcel of the eliminated requirement that relief must be sought by the BOP

        Director in the first instance.

        . . . [R]estricting the Court to those reasons set forth in §1B1.13 cmt. n.1(A)-(C)

        would effectively preserve to a large extent the BOP’s role as exclusive

        gatekeeper, which the First Step Act substantially eliminated . . . .”); United States

        v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“[T]he

        dependence on the BOP to determine the existence of an extraordinary and

        compelling reason, like the requirement for a motion by the BOP Director, is a

        relic of the prior procedure that is inconsistent with the amendments implemented

        by the First Step Act.”); Maumau, 2020 WL at *2-*3 (D. Utah Feb. 18, 2020)

        (collecting cases).

        A smaller number of courts have concluded that the Sentencing Commission’s

        policy statement prevents district courts from considering any “extraordinary and

        compelling reasons” outside of those listed in subsections (A)-(C) of the policy

        statement. See, e.g., United States v. Lynn, 2019 WL 3805349, at *2-*5 (S.D. Ala.

        Aug. 12, 2019); United States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal.

        June 4, 2019); United States v. Willingham, 2019 WL 6733028, at *2 (S.D. Ga.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 11 of 28




        Dec. 10, 2019). The government urges this Court to follow these minority

        decisions.

               The conclusion reached by the majority of courts is more persuasive. It is

        true that §3852(c)(1)(A) requires courts to act consistently with applicable policy

        statements under the Sentencing Guidelines, but the Sentencing Commission

        simply has not issued a policy statement that addresses prisoner-filed motions

        post-First Step Act:

               There is no policy statement applicable to motions for

               compassionate release filed by defendants under the First Step Act.

               By its terms, the old policy statement applies to motions filed by

               the [BOP] Director and makes no mention of motions filed by

               defendants. . . . The Sentencing Commission has not amended or

               updated the old policy statement since the First Step Act was

               enacted, nor has it adopted a new policy statement applicable to

               motions filed by defendants.

        Beck, --- F. Supp. 3d ----, 2019 WL 2716505, at *5 (citations omitted). The

        introductory sentence of §1B1.13, “[u]pon motion of the Director of the [BOP . . . the

        court may reduce a term of imprisonment,” limits the policy statement’s scope to a

        procedural scheme exclusively involving the BOP that does not exist anymore. And

        comment 4 of §1B1.13’s Application Note expressly states that “[a] reduction under

        this policy statement may be granted only upon motion by the Director of the [BOP].”

        Accordingly, by its own terms, the scope of the old policy statement is clearly

        outdated and, at the very least, does not apply to the entire field of post-First Step Act
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 12 of 28




        motions. In other words, for prisoner-filed motions, there is a gap left open that no

        “applicable” policy statement has addressed. Therefore, the policy statement may

        provide “helpful guidance” but does not limit the Court’s independent assessment of

        whether “extraordinary and compelling reasons” exist under § 3582(c)(1)(A)(i). See

        Beck at *6; Fox, 2019 WL 3046086, at *3 (“I agree with the courts that have said that

        the Commission’s existing policy statement provides helpful guidance . . . [but] is not

        ultimately conclusive given the statutory change.”).


               Minority cases like Lynn attempt to refute this point by minimizing the

        impact of the First Step Act’s changes. See Lynn, 2019 WL 38505349, at *4 n.5

        (“While Section 1B1.13 and application note 4 reference motions brought by

        BOP, this merely restates the restriction on proper movants [that existed] prior to

        the [First Step] Act . . . .”). The First Step Act, however, significantly altered the

        landscape of compassionate-release motions and created a procedural gap that the

        Sentencing Commission’s policy statement never had a chance to address.

               When the Commission wrote its policy statement, a motion could reach

        the court only through the BOP. By providing the catchall provision, the

        Commission recognized that it may be impossible to definitively predict what

        reasons may qualify as “extraordinary and compelling.” Rather than attempt to

        make a definitive prediction, the Commission covered all of its bases by ensuring

        that every motion to reach the court would have an opportunity to be assessed

        under the flexible catchall provision. At the time the Commission wrote, the

        catchall provision’s BOP-focused language accomplished that task, because every

        motion to reach the court necessarily had to be filed and approved by the BOP.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 13 of 28




                 Therefore, this Court has discretion to assess whether Mr. Pimentel

        presents “extraordinary and compelling reasons” for his release outside of those

        listed in the non-exclusive criteria of subsections (A)-(C) of the old policy

        statement. Of course, this policy statement remains informative in guiding my

        determination. See, e.g., Fox, 2019 WL 3046086, at *3 (“[T]he Commission’s

        existing policy statement provides helpful guidance on the factors that support

        compassionate release, although it is not ultimately conclusive. . . .”); Beck, 2019

        WL 2716505, at *7 (“While the old policy statement provides helpful guidance, it

        does not constrain the Court’s independent assessment . . . .”); United States v.

        Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may

        independently evaluate whether [defendant] has raised an extraordinary and

        compelling reason for compassionate release . . . [but §1B1.13’s policy statement]

        remain[s] as helpful guidance to courts . . . .”).

        2. Extraordinary and Compelling Reasons Exist Here

                 Mr. Pimentel circumstances present extraordinary and compelling reasons

        to reduce his sentence. Particularly, the outbreak of COVID-19 and his underlying

        medical conditions place him at a high risk of contracting this disease. Black’s

        Law Dictionary defines “extraordinary” as “[b]eyond what is usual, customary,

        regular, or common.” Extraordinary, Black’s Law Dictionary (11th ed. 2019). It

        defines “compelling need” as a “need so great that irreparable harm or injustice

        would result if it is not met.” Compelling Need, Black’s Law Dictionary (11th ed.

        2019).
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 14 of 28




               Mr. Pimentel has extraordinary and compelling reasons to reduce his

        sentence. First, he suffers from underlying health conditions that render him

        especially vulnerable to COVID-19. Second, prison is a particularly dangerous

        place for Mr. Pimentel at this moment.

        Third, he has shown commendable rehabilitation while in prison. Finally, due to

        the COVID the prison has stopped most programs including RDAP. Mr. Pimentel

        was only 2 months short from completing the program thus reducing his sentence

        by one year. None of these reasons alone is extraordinary and compelling. Taken

        together, however, they constitute reasons for reducing his sentence “[b]eyond

        what is usual, customary, regular, or common,” and reasons “so great that

        irreparable harm or injustice would result if [the relief] is not [granted].”

        Extraordinary, Black’s Law Dictionary (11th ed. 2019); Compelling Need,

        Black’s Law Dictionary (11th ed. 2019).

        3. Mr. Pimentel is Not a Danger to Others or the Community

               The Commission’s policy statement, which provides helpful guidance,

        provides for granting a sentence reduction only if “[t]he defendant is not a danger

        to the safety of any other person or to the community, as provided in 18 U.S.C. §

        3142(g).” U.S.S.G. § 1B1.13(2).

               Mr. Pimentel is not a danger to the safety of others or to the community

        under the factors listed in in 18 U.S.C. § 3142(g). Section 3142(g) sets out the

        factors courts must consider in deciding whether to release a defendant pending

        trial. These factors weigh both the defendant’s possible danger to the community

        and the defendant’s likelihood to appear at trial. Only the former is relevant here.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 15 of 28




        The factors that weigh danger to the community include “the nature and

        circumstances of the offense charged,” “the history and characteristics of the

        person,” including “the person’s character, physical and mental condition, family

        ties, . . . community ties, past conduct, history relating to drug or alcohol abuse,

        [and] criminal history,” and “the nature and seriousness of the danger to any

        person or the community that would be posed by the person’s release.” 18 U.S.C.

        § 3142(g).

        The present case is the extent of Mr. Pimentel criminal history. I would say that

        during this pandemic he is even less of a danger because he has a home to return

        to where he can self-quarantine with an adequate reentry plan.



        4. The Sentence Reduction is Consistent with the Section 3553(a) Factors

               Finally, the Court must “consider the sentencing factors set forth in section

        3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). The

        applicable sentencing factors warrant a sentence reduction for Mr. Pimentel.

        Because section 3553(a) establishes factors to consider in initially imposing a

        sentence, not every factor applies here. The applicable factors are:

               (1) the nature and circumstances of the offense and the history and

                     characteristics of the defendant;

               (2) the need for the sentence imposed—

                     (A) to reflect the seriousness of the offense, to promote respect for

                        the law, and to provide just punishment for the offense;

                     (B) to afford adequate deterrence to criminal conduct;
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 16 of 28




                    (C) to protect the public from further crimes of the defendant; and

                    (D) to provide the defendant with needed educational or vocational

                       training, medical care, or other correctional treatment in the most

                       effective manner;

                       . . . [and]

                 (6) the need to avoid unwarranted sentence disparities among

                    defendants with similar records who have been found guilty of

                    similar conduct[.]

                 18 U.S.C. § 3553(a). The statute also mandates: “The court shall impose a

           sentence sufficient, but not greater than necessary, to comply with the

           purposes set forth in paragraph (2).” Id.
           (3)
                 The first factor is “the nature and circumstances of the offense and the

           history and characteristics of the defendant.” Id. § 3553(a)(1). As described

           above, Mr. Pimentel lacks any criminal history.
           (4)
                 The second factor is the need for the sentence imposed to serve the

           enumerated purposes of punishment. Id. § 3553(a)(2). The court should

           “impose a sentence sufficient, but not greater than necessary, to comply with

           [these] purposes.” Id. § 3553(a). The sentence served has been long enough to

           reflect the seriousness of the offense, promote respect for the law, provide just

           punishment for the offense, afford adequate deterrence to criminal conduct,

           and protect the public from further crimes of Mr. Pimentel rather than being

           long enough to provide Mr. Pimentel with needed medical care, it may

           interfere with his ability to get needed medical care. To prolong his
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 17 of 28




           incarceration further would be to impose a sentence “greater than necessary”

           to comply with the statutory purposes of punishment.
           (5)
                 The final relevant factor is “the need to avoid unwarranted sentence

           disparities among defendants with similar records who have been found guilty

           of similar conduct.” Id. § 3553(a)(6). Mr. Pimentel has already served time in

           jail and these are extraordinary times with immense stress and medical risk

           factors. One could argue that under the current stress and risk in jail, one day

           equals the punishment of three days in jail under normal circumstances.

           Therefore, granting his motion sufficiently minimizes sentencing disparities

           between him and similar situated defendants.

        PRE-EXHAUSTION

                 Section 3582(c)(1)(A) requires administrative exhaustion however the

        United States Supreme Court states that an exception to exhaustion exists where

        “the interest of the individual weigh heavily against the administrative

        exhaustion.” McCarthy v. Madigan, 503 U.S. 140, 146 (1992). One exception to

        exhaustion is where it may occasion undue prejudice to the Defendant. Id. See

        United States v. Minor, Case No. 18-80152-CR-MIDDLEBROOKS [S.D. Fla.

        April 17, 2020]; United States v. Lima, 16-20088-CR-SCOLA (May 11, 2020);

        United States v. Saad, Case No. 2:16-cr-20197, Dkt No. 64 [E.D. Mich. April 29,

        2020]; Washingtin v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)

                 On June 29, 2020, 2020, Mr. Pimentel, through counsel, submitted a

        letter with a request to Warden Sylvester Jenkins at FCI Miami requesting for
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 18 of 28




        his remaining prison sentence to be converted to home confinement.

        Subsequently this request was never answered.

        Covid-19 and the Prison System

        It has become clear detention and correctional facilities are facing a major

        challenge controlling the spread of COVID-19 due to the crowded dormitories,

        shared bathrooms, limited medical and isolation resources and the potential

        introduction of the virus by staff members and new intakes. The nature of this

        virus has allowed these detention facilities to become the perfect place for it to

        spread like wildfire. As was stated by the Federal Bureau of Prisons Director

        Michael D. Carvajal to the Committee on the Judiciary United States

        Senate(https://www.judiciary.senate.gov/download/carvajal-allen-joint-

        testimony), prisons are not designed for social distancing, they are made for quite

        the opposite. CDC guidelines for combating COVID-19 explicitly highlight the

        fact that social distancing and proper personal hygiene go a long way in

        preventing its spread. Director Carbajal mentions in his statement that the BOP

        has taken reactive measures in modifying their operations to minimize co-

        mingling, group gatherings and decrease the flow of people from the communities

        to the prisons, but even with these measures in place it is impossible to guarantee

        the safety of any individual in a custodial setting due to the inherent fact that

        social distancing is not an option.

               In response to the statement by the Director of the BOP at the Senate

        Judiciary Committee hearing (https://keller.house.gov/media/press-

        releases/congressman-fred-keller-comments-bureau-prisons-testimony-senate-

        judiciary), Congressman
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 19 of 28




        Fred Keller calls attention to the fact that even with all the measures imposed to

        protect the inmates and staff the BOP has seen more deaths than seven different

        states despite having far less of a population to oversee. According to the BOP

        website (https://www.bop.gov/coronavirus/), as of June 8, 2020, there are 2068

        federal inmates and 185 BOP staff who have tested positive for COVID-19.

        Additionally, they also included that there have been 78 federal inmate deaths and

        1 BOP staff member death due to this virus.

               These numbers are not completely accurate they are slightly higher due to

        the fact that the inmate totals listed do not include inmates participating in the

        Federal Location Monitoring program, inmates supervised under the USPO, or

        inmates being held in privately managed prisons like is the case of Mr. Pimentel.

        Criminal justice reform advocates and educators have been sounding the alarm for

        the public – and the government – about the unprecedented risks faced by

        correction officials and inmates in state and federal prison facilities. A March 16,

        2020 opinion piece for The New York Times entitled An Epicenter of the

        Pandemic Will Be Jails and Prisons, If Inaction Continues highlights why the

        risks of spreading disease is so high for those who are incarcerated: “In America’s

        jails and prisons, people share bathrooms, laundry and eating areas. The toilets in

        their cells rarely have lids. The toilet tank doubles as the sink for hand washing,

        tooth brushing and other hygiene. People bunked in the same cell – often as many

        as four – share these toilets and sinks. Meanwhile, hand sanitizer is not allowed in

        most prisons because of its alcohol content. Air circulation is nearly always poor.

        Windows rarely open; soap may only be available if you can pay for it from the
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 20 of 28




        commissary.” See https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-

        jails. html. Likewise, an opinion piece for the Washington Examiner entitled

        Coronavirus Will Turn Our Prisons into Death Zones Without Reform described

        similar conditions and risks. It also reasoned that even those serving long

        sentences should not be put at risk of serious illness or even death from the

        coronavirus:

                 [W]e can all agree that these individuals do not deserve death

                 sentences or to be exposed to serious illness. The reality

                 remains that if serious steps are not taken, this is exactly the fate

                 many prisoners face.



                 The jails and prisons in our country are filthy, and prisoners

                 lack access to supplies that could help them prevent the spread

                 of the virus. Basic items such as soap, tissues, and cleaning

                 supplies are often only available for purchase. And other items,

                 such as alcohol-based hand sanitizer, are flat-out banned.

                 To make matters worse, prisoners are often kept in close

                 quarters. Large numbers of people are all using a limited

                 number of bathrooms. Sinks are often broken, and water is

                 frequently dirty. Even in the best of times, prisons are ripe for

                 infections and disease. Suffice it to say now is not the best of

                 times.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 21 of 28




        See https://www.washingtonexaminer.com/opinion/coronavirus-will-turn-our-

        prisons-into-deathzones-without-reform. And, a Fox News article published

        yesterday entitled Coronavirus Crisis Requires This Action Be Taken for Elderly

        Prison Inmates analogized the disaster faced by the Life Care Center of Kirkland,

        WA (arguably the epicenter of the coronavirus outbreak in the United States) and

        conditions within state and federal prison facilities: “[W]e saw what can happen

        when coronavirus hits a vulnerable population. The illness spread rapidly,

        infecting 59 of the 72 residents and more than a quarter of the staff. As of

        Monday, 29 people have died. If we don’t act now, a similar catastrophe will take

        place inside prisons across our country, and it won’t be long before it spreads

        from there.” See https://www.foxnews.com/opinion/tolmanand-harris-coronavirus

        -crisis-requires-this-action-for-elderly-prison-inmates. These informed

        commentaries echo the calls coming from a range of criminal justice and public

        health groups calling for the release of inmates who are at risk for infection and

        death from COVID-19 to mitigate the public health risks and resource challenges

        created by crowded prisons and jails.

        As of this writing, it appears that the government has no proactive plan for

        protecting those in its custody from the inevitable, oncoming onslaught of

        coronavirus cases in the BOP’s prison facilities. According to the “Federal Bureau

        of   Prisons   COVID-19      Action     Plan”   (https://www.bop.gov/     resources/

        news/20200313_covid-19.jsp), the BOP has suspended social visits, inmate travel,

        staff travel and training for 30 days. That “Action Plan” also states that the BOP

        intends to use the following practices to “address the specific issues involving
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 22 of 28




        COVID-19”: (1) all newly-arriving BOP inmates are to be screened for

        coronavirus exposure risk factors and symptoms; (2) asymptomatic inmates with

        exposure risk factors will be quarantined; and (3) symptomatic inmates with

        exposure risk factors will be isolated and tested for COVID-19 per local health

        authority protocols. Given that cities like San Francisco are completely locked-

        down, cities like New York have ordered the closing of all bars and restaurants

        (except for take-out and delivery) and even President Trump advised Americans

        to avoid groups of more than 10 people, the BOP’s plan for addressing the

        coronavirus crisis is woefully inadequate and, without immediate and radical

        modification, put tens of thousands of inmates and staff at high risk for infection

        and, in some cases, death.

        By contrast, other large-scale prison systems are actively putting aggressive plans

        into place in response to the COVID-19 crisis. For example, the NYC Board of

        Correction stated earlier this week that the City of New York should start

        releasing inmates who are at risk of contracting the coronavirus and start make

        efforts to rapidly decrease jail populations. See https://www.nydailynews.com/

        coronavirus/ny-coronavirus-board-of-correction-release-inmates-nyc-jails-

        20200317-sfavifzqznhwpayhtcmadwkh6e-story. html. Last night Mayor Bill de

        Blasio announced that “[i]n the next 48 hours, we will identify any inmates who

        need to be brought out because of either their own health conditions – if they have

        any preexisting conditions, etc. – or because the charges were minor and we think

        it’s appropriate to bring them out in this context.” See

        https://nypost.com/2020/03/18/nyc-to-begin-releasing-inmates-amid-coronavirus-

        outbreak/. The Los Angeles County Sheriff’s Department is releasing inmates
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 23 of 28




        from its jails and cutting down on how many people it books into custody to

        protect those housed in close quarters from the growing coronavirus pandemic.

        See https://www.latimes.com/ california/story/2020-03-16/la-jail-population-

        arrests-down-amid-coronavirus. And, the Texas Commission of Jail Standards has

        recommended Texas jails work to release non-violent misdemeanor inmates due

        to the coronavirus pandemic.

        See https://www.kxxv.com/news/local-news/texas-jails-to-releasenon-

        violent-misdemeanor-inmates-due-to-coronavirus-pandemic.

               Given the rapidly evolving COVID-19 crisis, the foregoing are likely but

        the first of many waves of pre-trial detainee and inmate releases that the criminal

        justice system will have to institute to control the spread of coronavirus in the

        nation’s prisons and jails. Moreover, given the BOP’s inability to effectively deal

        with other far less serious issues, like the loss of power and heat at the MDC

        Brooklyn last winter. It is highly questionable whether the BOP will be able to

        effectively deal on its own with an unprecedented, nationwide crisis like the

        coronavirus pandemic. For this reason and others, federal prosecutors, defense

        attorneys and judges have an added responsibility to begin addressing and

        mitigating, in whatever ways they can, the looming criminal justice crisis that

        lurks within this fast-moving public health epidemic.

        (See Exhibit B- CDC Risk Factors)

        (See Exhibit C- Statement of Michael D. Carvajal Director, Federal Bureau of

        Prisons And Dr. Jeffery Allen Medical Director, Federal Bureau of Prisons

        Before the Committee on the Judiciary United States Senate)

        (See Exhibit D- Infection Statistics BOP)
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 24 of 28




        Mr. Pimentel Particular Medical Situation

               Mr. Pimentel suffers from upper respiratory disease, congestive heart

        failure, hypertension, hyperchloestedalmia, hyperlipidemia, and supraventricular

        tachychardia.



        Reentry Plan and Protection of the Community

               If released from custody, Mr. Pimentel would be living with his wife in

        Miami Dade County. This lifestyle would have him residing at home being cared

        for by his family 24/7. His age and extensive preexisting medical condition

        places him in a very serious and dangerous situation

               If Mr. Pimentel were to contact COVID-19 his odds of survival would be

        extremely low.


        Conclusion

               Mr. Pimentel has been and is suffering from the reported medical

        conditions that place him at a high risk of serious illness from COVID-19 if he

        remains detained. He is being housed FCI Miami a “LOW” security level facility

        and has a spotless history with the BOP. He was convicted of a low level, white

        collar criminal offense involving conspiracy to commit money laundering.

               As the BOP has limited healthcare resources and is already battling to

        contain the spread of this virus, Mr. Pimentel should be allowed to serve the

        remainder of his sentence on house arrest.
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 25 of 28




                 Wherefore, the Defendant through undersigned counsel petitions this

         Court to release Mr. Pimentel from custody and grant this motion for

         compassionate release.

                                  CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true and correct copy of the foregoing was

      Efiled and a copy furnished to the Office of the United States Attorney on August 22,

      2020.



                                                          Respectfully Submitted,



                                                          /s/Steven E. Amster
                                                          STEVEN E. AMSTER, ESQUIRE
                                                          Attorney for the Defendant
                                                          7685 SW 104 Street, Suite 200
                                                          Miami, Florida 33156
                                                          Phone: (305) 371-2455
                                                          Florida Bar No. 005738
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 26 of 28
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 27 of 28
Case 1:19-cr-20104-RKA Document 48 Entered on FLSD Docket 08/22/2020 Page 28 of 28
